WiNBORNE, J.
Appellant, in challenging the correctness of the judgment of Superior Court affirming judgment as of nonsuit entered in the municipal court of the city of High Point, states in brief filed in this Court that “the whole ease turned upon the question of whether or not the plaintiff had executed a valid and binding release of his claim.”
“A release executed by an injured party and based upon a valuable consideration is a complete defense to an action for damages for the injuries, and where the execution of such a release is admitted 'or established by the evidence, it is necessary for the plaintiff to prove the matter in avoidance of the release.” Aderholt v. R. R., 152 N. C., 411, 61 S. E., 1029. See also Butler v. Fertilizer Works, 193 N. C., 632, *343137 S. E., 813; McInturff v. Trust Co., 201 N. C., 16, 158 S. E., 547; Ward v. Heath, 222 N. C., 470, 24 S. E. (2d), 5.
An injured person, wbo can read, is under the duty to read a release from liability for damages for a personal injury before signing it. Hence, where such a person signs a release without reading it, he is charged with knowledge of its contents, and he may not thereafter attack it upon the ground that at the time of signing he did not know its purport, unless his failure to read it was due to some artifice or fraud of, or chargeable to the party released. Aderholt v. R. R., supra; Butler v. Fertilizer Works, supra; Presnell v. Liner, 218 N. C., 152; Ward v. Heath, supra.
In the present case the execution of the release by plaintiff, though denied in the reply, is admitted upon the trial in the municipal court of the city of High Point. And the evidence fails to show that defendant, or other party released, or anyone representing either of them, was present when plaintiff signed the release. It was presented to him by his attorney, and he signed it in the presence of his attorney. While he says it was not read to him before he- signed it, he could read, and the paper was under the control of him and his attorney, and he says he signed it under direction of his attorney. The circumstances of such signing of the release may not be chargeable to the parties released, and, hence, as against them and defendant, he may not now attack the validity of the release. Furthermore, the evidence shows that he endorsed the check representing the consideration for the release. If the consideration be inadequate, that alone will not suffice to overthrow the release.
Authorities cited by plaintiff have been considered.
Attention is called to what is said in opinion filed contemporaneously herewith in case of Rosa Watkins v. Grier, ante, 334, with regard to the requirements as to preparation of transcripts of record on appeal from the municipal court of the city of High Point to the Superior Court. See Rule 19 (3) of Rules of Practice in the Supreme Court, 221 N. C., 544, and Jenkins v. Castelloe, 208 N. C., 406, 181 S. E., 266.
The judgment of Superior Court is
Affirmed.